DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griess (US 2013/0075526 A1) in view of Meure (US 2016/0083584 A1), Nguyen (US 2004/0086729 A1), and Hupka (US 2015/0218375 A1), as evidenced by Endtner (US 2016/0177060 A1).
	Regarding claim 1, Griess discloses an apparatus (“hybrid-type composite structure, e.g. “hybrid composite structure”, “structure” 20: e.g. Fig. 1 – 6, 10 – 33; ¶¶ [0008] – [0084]), comprising: 
	a multi-ply composite structure having at least eleven plies (“composite resin portion”, “composite portion” 22 having “fiber reinforced resin plies” 35, wherein depicted embodiments have a number of the “fiber reinforced resin plies” 35 within the claimed range, e.g. 30 plies in Fig. 4: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28; ¶¶ [0008], [0009], [0011] – [0014], [0052] – [0064], [0067] – [0076]), the at least eleven plies including: 
35 which forms an external surface: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28); 
	an outermost ply forming a second external surface of the multi-ply composite structure, the second external surface being located opposite the first external surface (a second one of the “fiber reinforced resin plies” 35 which forms an external surface opposite to the external surface formed by the first one of the “fiber reinforced resin plies” 35: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28); and 
	a plurality of plies positioned between the innermost ply and the outermost ply resin (the remaining plies between the aforementioned first and second ones of the “fiber reinforced resin plies”: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28), wherein respective ones of the plurality of plies between the innermost ply and the outermost ply include an epoxy-based resin (e.g. ¶¶ [0053], [0057], [0060], [0076]).
	Although Griess is not specific as to the plurality of plies positioned between the innermost ply and the outermost ply comprising at least one and no more than three fire-resistant plies within either an innermost 33% of the at least eleven plies or an outermost 33% of the at least eleven plies, wherein respective ones of the at least one and no more than three fire-resistant plies include a first additive mixed into the epoxy-based resin which increases flammability resistance of the multi-ply composite structure, this feature would have been obvious in view of Meure.
	Meure discloses fire-resistant plies for use in forming multi-ply composite structures (e.g. ¶¶ [0008] – [0095]), wherein a fire-resistant ply includes an epoxy-based resin (e.g. ¶¶ [0052], [0054], [0067], [0068], [0081])  and a first additive mixed into the epoxy-based resin, the first additive increasing a flammability resistance of the multi-ply composite structure (e.g. ¶ [0054]).
	More specifically, as the first additive, Meure discloses, e.g., polyetherketoneketone (PEKK) may be used as the composition therefor (e.g. ¶ [0054]), where PEKK is a known charring polymer (Endtner: e.g. ¶ [0238]).  It is noted ¶ [0042] of the instant specification describes the same of PEKK.
	Griess discloses, e.g., wings and fuselages for aircraft as industrial application of the apparatus (e.g. ¶¶ [0011], [0035] – [0037], [0070] – [0072], [0074], [0075]).  Meure’s disclosure generally applies to aircraft manufacturing (e.g. ¶¶ [0093] – [0095]), and therefore would have been reasonable to consider when seeking improvements for Griess’ apparatus.  Nguyen (e.g. ¶¶ [0039], [0050]) and/or Hupka (e.g. ¶ [0055]) each disclose an additive which increase flammability resistance in a manner comparable to 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Griess’ multi-ply composite structure such that at least one and no more than three fire-resistant plies are positioned between the innermost ply and the outermost ply within an innermost 33% of the at least eleven plies or an outermost 33% of the at least eleven plies, wherein respective one of the at least one and no more than three fire-resistant plies including an epoxy-based resin and a first additive mixed into the epoxy-based resin, the first additive increasing a flammability resistance of the multi-ply composite structure, as Meure suggests, the motivation being to improve the fire safety factor of the apparatus.
	Regarding claim 2, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Nguyen and/or Hupka suggest a benefit wherein a fire-resistant ply as Meure discloses is advantageously provided at least near an external surface of the multi-ply composite structure for purposes of quickly providing a protective layer.  Nguyen describes composite structures which are used as interior components in aircraft and which have flammability resistance (e.g. ¶¶ [0014] – [0068]), implying fire and flame can exist in the interior sections of an aircraft.

	Regarding claim 3, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Nguyen and/or Hupka suggest a benefit wherein a fire-resistant ply as Meure discloses is advantageously provided at least near an external surface of the multi-ply composite structure for purposes of quickly providing a protective layer.  Griess discloses the apparatus employs engines (e.g. ¶¶ [0070], [0071], [0076]), particularly those of the turbofan type (as shown in outline in Fig. 20, 29, and 30), which one of ordinary skill in the art are powered by combustion, and therefore sources of external fire and flame.
	Therefore, it would have been obvious to position the at least one and no more than three fire-resistant plies within the outermost 33% of the at least eleven plies, the motivation being to protect the apparatus from fire or flame originating or propagating near or around an exterior of the apparatus.
	Regarding claim 4, in addition to the limitations of claim 1, Meure discloses the first additive may be provided in the multi-ply composite structure in places only where it is needed or desired (discussing the placement of “polymer nanoparticles” 200, of which the first additive is an example thereof: e.g. ¶¶ [0054], [0065]).  The fact one of ordinary skill in the art may provide plies devoid of the first additive, at a minimum, suggests economy gains in the use of the first additive, particularly when it is only used near external surfaces as discussed in the 35 U.S.C. 103 rejection of claim 1.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Griess’ multi-ply composite structure such that the at least one and no more than three fire-resistant plies are the only plies of the multi-ply composite structure that include the first additive, and wherein no ply of the multi-ply composite structure other than the at least one and no more than three fire-resistant plies include a fire-retardant additive, the motivation being to provide more economical use of the first additive.
Regarding claim 5, in addition to the limitations of claim 1, Meure discloses the first additive may be provided in the multi-ply composite structure in places only where it is needed or desired (discussing the placement of “polymer nanoparticles” 200, of which the first additive is an example thereof: e.g. ¶¶ [0054], [0065]).  The fact one of ordinary skill in the art may provide plies devoid of the first additive, at a minimum, suggests economy gains in the use of the first additive, particularly when it is only used near external surfaces as discussed in the 35 U.S.C. 103 rejection of claim 1.  Furthermore, the devoid nature of such plies suggests respective ones of the at least one and no more than three fire-resistant plies have a first flammability resistance, and wherein respective ones of the at least eleven plies other than the at least one and no more than three fire-resistant plies have a second flammability resistance that is less than the first flammability resistance.
	Regarding claim 6, in addition to the limitations of claim 1, Meure discloses fire-resistant plies including a second additive mixed into the epoxy-based resin, the second additive increase a fracture toughness of the multi-ply composite structure comprising the same (e.g. ¶¶ [0055], [0057]).  Increasing toughness in multi-ply composite structures is known to be performed in order to reduce or prevent micro-cracking that weakens the multi-ply composite structure (Meure: e.g. ¶¶ [0004, [0005]).
	Accordingly, it would have been further obvious to provide a second additive in the fire-resistant plies of the modified apparatus, the motivation being to reduce or eliminate micro-cracking, and thus improve the strength and integrity of the multi-ply composite structure.
	Regarding claim 7, in addition to the limitations of claim 1, Griess discloses the multi-ply composite structure is a multi-ply composite wing of an aircraft, wherein the multi-ply composite wing having an inner skin formed by the innermost ply and an outer skin formed by the outermost ply (e.g. Fig. 22, 23; ¶¶ [0011], [0036], [0037], [0070] – [0072]).
	Regarding claim 8, in addition to the limitations of claim 1, Griess discloses the multi-ply composite structure is a multi-ply composite fuselage of an aircraft, wherein the multi-ply composite wing having an inner skin formed by the innermost ply and an outer skin formed by the outermost ply (e.g. Fig. 21, 26; ¶¶ [0011], [0035], [0040], [0070], [[071], [0074], [0075]).
	Regarding claim 9, Griess discloses an multi-ply composite wing (“hybrid-type composite structure, e.g. “hybrid composite structure”, “structure” 20, exemplified by a wing: e.g. Fig. 1 – 6, 10 – 33; 
	at least eleven plies (“composite resin portion”, “composite portion” 22 having “fiber reinforced resin plies” 35, wherein depicted embodiments have a number of the “fiber reinforced resin plies” 35 within the claimed range, e.g. 30 plies in Fig. 4: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28; ¶¶ [0008], [0009], [0011] – [0014], [0052] – [0064], [0067] – [0076]), the at least eleven plies including: 
	an innermost ply forming an inner skin of the multi-ply composite wing (a first one of the “fiber reinforced resin plies” 35 which forms an external surface for the wing: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28); 
	an outermost ply forming an outer skin of the multi-ply composite wing (a second one of the “fiber reinforced resin plies” 35 which forms an external surface opposite to the external surface formed by the first one of the “fiber reinforced resin plies” 35 for the wing: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28); and 
	a plurality of plies positioned between the innermost ply and the outermost ply resin (the remaining plies between the aforementioned first and second ones of the “fiber reinforced resin plies”: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28), wherein respective ones of the plurality of plies between the innermost ply and the outermost ply include an epoxy-based resin (e.g. ¶¶ [0053], [0057], [0060], [0076]).
	Although Griess is not specific as to the plurality of plies positioned between the innermost ply and the outermost ply comprising at least one and no more than three fire-resistant plies within either an innermost 33% of the at least eleven plies or an outermost 33% of the at least eleven plies, wherein respective ones of the at least one and no more than three fire-resistant plies include a first additive mixed into the epoxy-based resin which increases flammability resistance of the multi-ply composite wing, this feature would have been obvious in view of Meure.
	Meure discloses fire-resistant plies for use in forming multi-ply composite structures (e.g. ¶¶ [0008] – [0095]), wherein a fire-resistant ply includes an epoxy-based resin (e.g. ¶¶ [0052], [0054], [0067], [0068], [0081])  and a first additive mixed into the epoxy-based resin, the first additive increasing a flammability resistance of the multi-ply composite structure (e.g. ¶ [0054]).

	Griess discloses, e.g., wings and fuselages for aircraft as industrial application of the apparatus (e.g. ¶¶ [0011], [0035] – [0037], [0070] – [0072], [0074], [0075]).  Meure’s disclosure generally applies to aircraft manufacturing (e.g. ¶¶ [0093] – [0095]), and therefore would have been reasonable to consider when seeking improvements for Griess’ apparatus.  Nguyen (e.g. ¶¶ [0039], [0050]) and/or Hupka (e.g. ¶ [0055]) each disclose an additive which increase flammability resistance in a manner comparable to Meure’s disclosure assist in forming a layer which protects underlying structures from further damage from fire or flame, notably by encouraging the formation of a charred layer that delays propagation of the fire or flame, i.e. using the same mechanism of the composition Meure discloses.  Accordingly, one of ordinary skill in the art would have appreciated that a fire-resistant ply located closer to an external surface of the multi-ply composite structure would provide a protecting layer earlier than if it were located further from an external surface.  Given the importance of fire safety in aircraft (as Nguyen identifies various statutory requirements relating to the same: e.g. ¶¶ [0004], [0018] – [0021]), producing a protecting layer sooner would have been observed to increase the safety factor of an aircraft equipped with a fire-resistant ply as Meure suggests.  Furthermore, the number of plies provided with a first additive as Meure suggests would have been understood to be dictated by the total flammability resistance requirements of the aircraft.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Griess’ multi-ply composite structure such that at least one and no more than three fire-resistant plies are positioned between the innermost ply and the outermost ply within an innermost 33% of the at least eleven plies or an outermost 33% of the at least eleven plies, wherein respective one of the at least one and no more than three fire-resistant plies including an epoxy-based resin and a first additive mixed into the epoxy-based resin, the first additive increasing a flammability resistance of the multi-ply 
	Regarding claim 10, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 9, Nguyen and/or Hupka suggest a benefit wherein a fire-resistant ply as Meure discloses is advantageously provided at least near an external surface of the multi-ply composite wing for purposes of quickly providing a protective layer.  Nguyen describes composite structures which are used as interior components in aircraft and which have flammability resistance (e.g. ¶¶ [0014] – [0068]), implying fire and flame can exist in the interior sections of an aircraft.
	Therefore, it would have been obvious to position the at least one and no more than three fire-resistant plies within the innermost 33% of the at least eleven plies, the motivation being to protect the apparatus from fire or flame originating or propagating through an interior of the wing.
	Regarding claim 11, in addition to the limitations of claim 9, as discussed in the 35 U.S.C. 103 rejection of claim 9, Nguyen and/or Hupka suggest a benefit wherein a fire-resistant ply as Meure discloses is advantageously provided at least near an external surface of the multi-ply composite structure for purposes of quickly providing a protective layer.  Griess discloses the apparatus employs engines (e.g. ¶¶ [0070], [0071], [0076]), particularly those of the turbofan type (as shown in outline in Fig. 20, 29, and 30), which one of ordinary skill in the art are powered by combustion, and therefore sources of external fire and flame.
	Therefore, it would have been obvious to position the at least one and no more than three fire-resistant plies within the outermost 33% of the at least eleven plies, the motivation being to protect the apparatus from fire or flame originating or propagating near or around an exterior of the wing.
	Regarding claim 12, in addition to the limitations of claim 1, Meure discloses the first additive may be provided in the multi-ply composite wing in places only where it is needed or desired (discussing the placement of “polymer nanoparticles” 200, of which the first additive is an example thereof: e.g. ¶¶ [0054], [0065]).  The fact one of ordinary skill in the art may provide plies devoid of the first additive, at a minimum, suggests economy gains in the use of the first additive, particularly when it is only used near external surfaces as discussed in the 35 U.S.C. 103 rejection of claim 9.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Griess’ multi-ply composite wing such that the at least one and no more than three fire-resistant plies are the only plies of the multi-ply composite wing that include the first additive, and wherein no ply of the multi-ply composite wing other than the at least one and no more than three fire-resistant plies include a fire-retardant additive, the motivation being to provide more economical use of the first additive.
	Regarding claim 13, in addition to the limitations of claim 1, Meure discloses the first additive may be provided in the multi-ply composite wing in places only where it is needed or desired (discussing the placement of “polymer nanoparticles” 200, of which the first additive is an example thereof: e.g. ¶¶ [0054], [0065]).  The fact one of ordinary skill in the art may provide plies devoid of the first additive, at a minimum, suggests economy gains in the use of the first additive, particularly when it is only used near external surfaces as discussed in the 35 U.S.C. 103 rejection of claim 9.  Furthermore, the devoid nature of such plies suggests respective ones of the at least one and no more than three fire-resistant plies have a first flammability resistance, and wherein respective ones of the at least eleven plies other than the at least one and no more than three fire-resistant plies have a second flammability resistance that is less than the first flammability resistance.
	Regarding claim 14, in addition to the limitations of claim 1, Meure discloses fire-resistant plies including a second additive mixed into the epoxy-based resin, the second additive increase a fracture toughness of the multi-ply composite wing comprising the same (e.g. ¶¶ [0055], [0057]).  Increasing toughness in multi-ply composite structures is known to be performed in order to reduce or prevent micro-cracking that weakens the multi-ply composite structure (Meure: e.g. ¶¶ [0004, [0005]).
	Accordingly, it would have been further obvious to provide a second additive in the fire-resistant plies of the modified wing, the motivation being to reduce or eliminate micro-cracking, and thus improve the strength and integrity of the multi-ply composite wing.
	Regarding claim 15, Griess discloses a multi-ply composite fuselage (“hybrid-type composite structure, e.g. “hybrid composite structure”, “structure” 20, exemplified by a fuselage: e.g. Fig. 1 – 6, 10 – 
	at least eleven plies (“composite resin portion”, “composite portion” 22 having “fiber reinforced resin plies” 35, wherein depicted embodiments have a number of the “fiber reinforced resin plies” 35 within the claimed range, e.g. 30 plies in Fig. 4: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28; ¶¶ [0008], [0009], [0011] – [0014], [0052] – [0064], [0067] – [0076]), the at least eleven plies including: 
	an innermost ply forming an inner skin of the multi-ply composite fuselage (a first one of the “fiber reinforced resin plies” 35 which forms an external surface: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28); 
	an outermost ply forming an outer skin of the multi-ply composite fuselage (a second one of the “fiber reinforced resin plies” 35 which forms an external surface opposite to the external surface formed by the first one of the “fiber reinforced resin plies” 35: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28); and 
	a plurality of plies positioned between the innermost ply and the outermost ply resin (the remaining plies between the aforementioned first and second ones of the “fiber reinforced resin plies”: e.g. Fig. 4 – 6, 12 – 17, 19, 21, 28), wherein respective ones of the plurality of plies between the innermost ply and the outermost ply include an epoxy-based resin (e.g. ¶¶ [0053], [0057], [0060], [0076]).
	Although Griess is not specific as to the plurality of plies positioned between the innermost ply and the outermost ply comprising at least one and no more than three fire-resistant plies within either an innermost 33% of the at least eleven plies or an outermost 33% of the at least eleven plies, wherein respective ones of the at least one and no more than three fire-resistant plies include a first additive mixed into the epoxy-based resin which increases flammability resistance of the multi-ply composite fuselage, this feature would have been obvious in view of Meure.
	Meure discloses fire-resistant plies for use in forming multi-ply composite structures (e.g. ¶¶ [0008] – [0095]), wherein a fire-resistant ply includes an epoxy-based resin (e.g. ¶¶ [0052], [0054], [0067], [0068], [0081])  and a first additive mixed into the epoxy-based resin, the first additive increasing a flammability resistance of the multi-ply composite structure (e.g. ¶ [0054]).
	More specifically, as the first additive, Meure discloses, e.g., polyetherketoneketone (PEKK) may be used as the composition therefor (e.g. ¶ [0054]), where PEKK is a known charring polymer (Endtner: e.g. ¶ [0238]).  It is noted ¶ [0042] of the instant specification describes the same of PEKK.

	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Griess’ multi-ply composite fuselage such that at least one and no more than three fire-resistant plies are positioned between the innermost ply and the outermost ply within an innermost 33% of the at least eleven plies or an outermost 33% of the at least eleven plies, wherein respective one of the at least one and no more than three fire-resistant plies including an epoxy-based resin and a first additive mixed into the epoxy-based resin, the first additive increasing a flammability resistance of the multi-ply composite fuselage, as Meure suggests, the motivation being to improve the fire safety factor of the multi-ply composite fuselage.
	Regarding claim 16, in addition to the limitations of claim 15, as discussed in the 35 U.S.C. 103 rejection of claim 15, Nguyen and/or Hupka suggest a benefit wherein a fire-resistant ply as Meure 
	Therefore, it would have been obvious to position the at least one and no more than three fire-resistant plies within the innermost 33% of the at least eleven plies, the motivation being to protect the apparatus from fire or flame originating or propagating through an interior of the multi-ply composite fuselage.
	Regarding claim 17, in addition to the limitations of claim 15, as discussed in the 35 U.S.C. 103 rejection of claim 15, Nguyen and/or Hupka suggest a benefit wherein a fire-resistant ply as Meure discloses is advantageously provided at least near an external surface of the multi-ply composite fuselage for purposes of quickly providing a protective layer.  Griess discloses an aircraft made from the fuselage employs engines (e.g. ¶¶ [0070], [0071], [0076]), particularly those of the turbofan type (as shown in outline in Fig. 20, 29, and 30), which one of ordinary skill in the art are powered by combustion, and therefore sources of external fire and flame.
	Therefore, it would have been obvious to position the at least one and no more than three fire-resistant plies within the outermost 33% of the at least eleven plies, the motivation being to protect the apparatus from fire or flame originating or propagating near or around an exterior of the multi-ply composite fuselage.
	Regarding claim 18, in addition to the limitations of claim 15, Meure discloses the first additive may be provided in the multi-ply composite fuselage in places only where it is needed or desired (discussing the placement of “polymer nanoparticles” 200, of which the first additive is an example thereof: e.g. ¶¶ [0054], [0065]).  The fact one of ordinary skill in the art may provide plies devoid of the first additive, at a minimum, suggests economy gains in the use of the first additive, particularly when it is only used near external surfaces as discussed in the 35 U.S.C. 103 rejection of claim 15.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious 
	Regarding claim 19, in addition to the limitations of claim 15, Meure discloses the first additive may be provided in the multi-ply composite fuselage in places only where it is needed or desired (discussing the placement of “polymer nanoparticles” 200, of which the first additive is an example thereof: e.g. ¶¶ [0054], [0065]).  The fact one of ordinary skill in the art may provide plies devoid of the first additive, at a minimum, suggests economy gains in the use of the first additive, particularly when it is only used near external surfaces as discussed in the 35 U.S.C. 103 rejection of claim 1.  Furthermore, the devoid nature of such plies suggests respective ones of the at least one and no more than three fire-resistant plies have a first flammability resistance, and wherein respective ones of the at least eleven plies other than the at least one and no more than three fire-resistant plies have a second flammability resistance that is less than the first flammability resistance.
	Regarding claim 20, in addition to the limitations of claim 15, Meure discloses fire-resistant plies including a second additive mixed into the epoxy-based resin, the second additive increase a fracture toughness of the multi-ply composite fuselage comprising the same (e.g. ¶¶ [0055], [0057]).  Increasing toughness in multi-ply composite structures is known to be performed in order to reduce or prevent micro-cracking that weakens the multi-ply composite structure (Meure: e.g. ¶¶ [0004, [0005]).
	Accordingly, it would have been further obvious to provide a second additive in the fire-resistant plies of the modified multi-ply composite fuselage, the motivation being to reduce or eliminate micro-cracking, and thus improve the strength and integrity of the multi-ply composite fuselage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783